                                           Case 3:21-cv-05657-RS Document 19 Filed 07/30/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         LEONEL SANCHEZ LAGUNAS,
                                  10                                                        Case No. 21-cv-05657-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                         DAVID W. JENNINGS, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          In this habeas action, Petitioner Leonel Sanchez Lagunas seeks to be released from the

                                  17   custody of Immigration & Customs Enforcement. Defendants are hereby ordered to show cause,

                                  18   no later than August 13, 2021, why the petition should not be granted. Petitioner may file a reply

                                  19   within seven days thereafter. The matter will then be submitted for decision or set for hearing at

                                  20   the Court’s discretion.

                                  21

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: July 30, 2021

                                  25                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  26                                                   Chief United States District Judge
                                  27

                                  28
